Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 1 of 31
Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 2 of 31
Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 3 of 31




  EXHIBIT A
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 1 of 23
            Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 4 of 31


                                                                                     SL DOC, TRLSET

                              U.S. District Court
                       Middle District of Florida (Tampa)
              CIVIL DOCKET FOR CASE #: 8:18-cv-02869-VMC-CPT


Cayman Securities Clearing and Trading Ltd. et al v. Frankel   Date Filed: 11/21/2018
Assigned to: Judge Virginia M. Hernandez Covington             Jury Demand: Plaintiff
Referred to: Magistrate Judge Christopher P. Tuite             Nature of Suit: 890 Other Statutory
Cause: 18:1836(b) Civil Action to Protect Trade Secrets        Actions
                                                               Jurisdiction: Federal Question
Plaintiff
Cayman Securities Clearing and                represented by Charles J. Harder
Trading Ltd.                                                 Harder LLP
TERMINATED: 05/13/2019                                       132 S Rodeo Dr 4th Flr
                                                             Beverly Hills, CA 90212
                                                             424-203-1600
                                                             Fax: 424-203-1601
                                                             Email: charder@harderllp.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                               Jordan Susman
                                                               Harder LLP
                                                               132 S Rodeo Dr 4th Fl
                                                               Beverly Hills, CA 90212
                                                               424-203-1600
                                                               Fax: 424-203-1601
                                                               Email: JSusman@HarderLLP.com
                                                               LEAD ATTORNEY
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

                                                               Kenneth George Turkel
                                                               Bajo Cuva Cohen Turkel, PA
                                                               100 N Tampa St Ste 1900
                                                               Tampa, FL 33602-5853
                                                               813/221-2626
                                                               Fax: 813/221-7335
                                                               Email: kturkel@bajocuva.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Margo Jeanne Arnold
                                                               Harder LLP




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                       10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 2 of 23
            Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 5 of 31


                                                           132 S Rodeo Dr 4th FL
                                                           Beverly Hills, CA 90212-2406
                                                           424-203-1600
                                                           Fax: 424-203-1601
                                                           Email: marnold@harderllp.com
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Victor Stephen Cohen
                                                           Bajo Cuva Cohen Turkel, PA
                                                           100 N Tampa St Ste 1900
                                                           Tampa, FL 33602-5853
                                                           813/443-2199
                                                           Fax: 813/443-2193
                                                           Email: scohen@bajocuva.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Shane B. Vogt
                                                           Bajo Cuva Cohen Turkel, PA
                                                           100 N Tampa St Ste 1900
                                                           Tampa, FL 33602-5853
                                                           813/868-6650
                                                           Fax: 813/443-2193
                                                           Email: shane.vogt@bajocuva.com
                                                           ATTORNEY TO BE NOTICED

Plaintiff
The Hurry Family Revocable Trust            represented by Charles J. Harder
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Jordan Susman
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Kenneth George Turkel
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Margo Jeanne Arnold
                                                           (See above for address)
                                                           LEAD ATTORNEY




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                 10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 3 of 23
            Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 6 of 31


                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Victor Stephen Cohen
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Shane B. Vogt
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Scottsdale Capital Advisors                 represented by Charles J. Harder
Corporation                                                (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Jordan Susman
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Kenneth George Turkel
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Margo Jeanne Arnold
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Victor Stephen Cohen
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Shane B. Vogt
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Alpine Securities Corporation               represented by Charles J. Harder
                                                           (See above for address)
                                                           LEAD ATTORNEY



https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1              10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 4 of 23
            Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 7 of 31


                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Jordan Susman
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Kenneth George Turkel
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Margo Jeanne Arnold
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Victor Stephen Cohen
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Shane B. Vogt
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED


V.
Defendant
Christopher Frankel                         represented by Harold D. Holder
                                                           Bush Ross, PA
                                                           1801 N Highland Ave
                                                           Tampa, FL 33601
                                                           813/224-9255
                                                           Email: hholder@bushross.com
                                                           ATTORNEY TO BE NOTICED

                                                           Jeffrey Carter Andersen
                                                           Bush Ross, PA
                                                           1801 N Highland Ave
                                                           Tampa, FL 33601
                                                           813/224-9255
                                                           Fax: 813/223-9620
                                                           Email: candersen@bushross.com
                                                           ATTORNEY TO BE NOTICED




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                  10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 5 of 23
            Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 8 of 31


                                                           David Christopher Banker
                                                           Bush Ross, PA
                                                           1801 N Highland Ave
                                                           Tampa, FL 33601
                                                           813/224-9255
                                                           Fax: 813/223-9620
                                                           Email: dbanker@bushross.com
                                                           ATTORNEY TO BE NOTICED

Mediator
Peter J. Grilli                             represented by Peter John Grilli
TERMINATED: 07/29/2019                                     Peter J. Grilli, PA
                                                           3001 W Azeele St
                                                           Tampa, FL 33609-3138
                                                           813/874-1002
                                                           Fax: 813/874-1131
                                                           Email: peter@grillimediation.com
                                                           TERMINATED: 07/29/2019
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Counter Claimant
Christopher Frankel                         represented by Harold D. Holder
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Jeffrey Carter Andersen
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           David Christopher Banker
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED


V.
Counter Defendant
Alpine Securities Corporation               represented by Charles J. Harder
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Jordan Susman
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                 10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 6 of 23
            Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 9 of 31



                                                           Kenneth George Turkel
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Margo Jeanne Arnold
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Shane B. Vogt
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Counter Defendant
Cayman Securities Clearing and              represented by Charles J. Harder
Trading Ltd.                                               (See above for address)
TERMINATED: 05/13/2019                                     LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Jordan Susman
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Kenneth George Turkel
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Margo Jeanne Arnold
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Shane B. Vogt
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Counter Defendant
Scottsdale Capital Advisors                 represented by Charles J. Harder
Corporation                                                (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE



https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1              10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 7 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 10 of 31


                                                           ATTORNEY TO BE NOTICED

                                                           Jordan Susman
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Kenneth George Turkel
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Margo Jeanne Arnold
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Shane B. Vogt
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Counter Defendant
The Hurry Family Revocable Trust            represented by Charles J. Harder
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Jordan Susman
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Kenneth George Turkel
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Margo Jeanne Arnold
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Shane B. Vogt




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1              10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 8 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 11 of 31


                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED


 Date Filed      #    Docket Text
 11/21/2018       1 COMPLAINT against All Defendants with Jury Demand (Filing fee $ 400
                    receipt number 113A-14850063) filed by All Plaintiffs. (Attachments: # 1
                    Exhibit 1, # 2 Civil Cover Sheet, # 3 Proposed Summons)(Vogt, Shane)
                    (Entered: 11/21/2018)
 11/21/2018       2 NEW CASE ASSIGNED to Judge Virginia M. Hernandez Covington and
                    Magistrate Judge Christopher P. Tuite. New case number: 8:18-cv-2869-T-
                    33CPT. (SJB) (Entered: 11/21/2018)
 11/23/2018       3 SUMMONS issued as to Christopher Frankel. (JNB) (Entered: 11/23/2018)
 11/27/2018       4 RELATED CASE ORDER AND NOTICE of designation under Local
                    Rule 3.05 - track 2. Signed by Judge Virginia M. Hernandez Covington on
                    11/27/2018. (TWL) (Entered: 11/27/2018)
 11/30/2018       5 ORDER: Plaintiff is directed to effect service of process as required by
                    Rule 4, Fed. R. Civ. P., and file proof thereof with the Court as soon as
                    service has been effected. See Order for details. Signed by Judge Virginia
                    M. Hernandez Covington on 11/30/2018. (TWL) (Entered: 11/30/2018)
 12/03/2018       6 PROOF of service by Cayman Securities Clearing and Trading Ltd. (Turkel,
                    Kenneth) (Entered: 12/03/2018)
 12/03/2018       7 MOTION for Charles Harder to appear pro hac vice by All Plaintiffs. (Turkel,
                    Kenneth) Motions referred to Magistrate Judge Christopher P. Tuite. (Entered:
                    12/03/2018)
 12/03/2018       8 MOTION for Jordan Susman to appear pro hac vice by All Plaintiffs. (Turkel,
                    Kenneth) Motions referred to Magistrate Judge Christopher P. Tuite. (Entered:
                    12/03/2018)
 12/04/2018       9 ENDORSED ORDER denying without prejudice 7 Motion for Charles J.
                    Harder to Appear Pro Hac Vice and 8 Motion for Jordan D. Susman to
                    Appear Pro Hac Vice. In accordance with Local Rule 2.02(a), any renewed
                    motions to appear specially in this Court shall indicate whether the
                    attorney is a member in good standing of the bar of any District Court of
                    the United States outside Florida. Signed by Magistrate Judge Christopher
                    P. Tuite on 12/4/2018. (AMM) (Entered: 12/04/2018)
 12/06/2018           ***PRO HAC VICE FEES paid by attorney Charles J Harder, appearing on
                      behalf of Alpine Securities Corporation, Cayman Securities Clearing and
                      Trading Ltd., Scottsdale Capital Advisors Corporation, The Hurry Family
                      Revocable Trust (Filing fee $150 receipt number TPA054387.) Related
                      document: 7 MOTION for Charles Harder to appear pro hac vice. (JCG)
                      (Entered: 12/06/2018)
 12/06/2018           ***PRO HAC VICE FEES paid by attorney Jordan D Susman, appearing on
                      behalf of Alpine Securities Corporation, Cayman Securities Clearing and



https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                  10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 9 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 12 of 31


                      Trading Ltd., Scottsdale Capital Advisors Corporation, The Hurry Family
                      Revocable Trust (Filing fee $150 receipt number TPA054388.) Related
                      document: 8 MOTION for Jordan Susman to appear pro hac vice. (JCG)
                      (Entered: 12/06/2018)
 12/10/2018      10 MOTION for Charles J. Harder to appear pro hac vice by All Plaintiffs. (Vogt,
                    Shane) Motions referred to Magistrate Judge Christopher P. Tuite. (Entered:
                    12/10/2018)
 12/10/2018      11 MOTION for Jordan D. Susman to appear pro hac vice by All Plaintiffs. (Vogt,
                    Shane) Motions referred to Magistrate Judge Christopher P. Tuite. (Entered:
                    12/10/2018)
 12/11/2018      12 NOTICE of pendency of related cases re 4 Related case order and track 2
                    notice per Local Rule 1.04(d) by Alpine Securities Corporation, Cayman
                    Securities Clearing and Trading Ltd., Scottsdale Capital Advisors Corporation,
                    The Hurry Family Revocable Trust. Related case(s): No (Vogt, Shane)
                    (Entered: 12/11/2018)
 12/12/2018      13 ENDORSED ORDER granting 10 Renewed Motion for Charles J. Harder
                    to Appear Pro Hac Vice; granting 11 Renewed Motion for Jordan D.
                    Susman to Appear Pro Hac Vice. If counsel have not already done so,
                    within 14 days hereof, each shall pay the $150 fee to the Clerk of Court
                    and complete the e-filer registration form (available at
                    http://www.flmd.uscourts.gov/special-admission-practice). Signed by
                    Magistrate Judge Christopher P. Tuite on 12/12/2018. (AMM) (Entered:
                    12/12/2018)
 12/17/2018      14 ANSWER and affirmative defenses to 1 Complaint with Jury Demand ,
                    COUNTERCLAIM against All Plaintiffs by Christopher Frankel.
                    (Attachments: # 1 Appendix Index of Exhibits, # 2 Exhibit Exhibit 1, # 3
                    Exhibit Exhibit 2-A, # 4 Exhibit Exhibit 2-B, # 5 Exhibit Exhibit 3)(Banker,
                    David) (Entered: 12/17/2018)
 12/17/2018      15 MOTION for miscellaneous relief, specifically Judicial Notice by Christopher
                    Frankel. (Attachments: # 1 Appendix Index of Exhibits, # 2 Exhibit 1, # 3
                    Exhibit 2, # 4 Exhibit 3)(Holder, Harold) Modified on 12/18/2018 (BES).
                    (Entered: 12/17/2018)
 12/17/2018      16 MOTION for miscellaneous relief, specifically Bond under Section 501.211(3)
                    by Christopher Frankel. (Attachments: # 1 Appendix Declaration of
                    Christopher Frankel, # 2 Appendix Index of Exhibits, # 3 Exhibit 1, # 4 Exhibit
                    2, # 5 Exhibit 3)(Banker, David) Modified on 12/18/2018 (BES). (Entered:
                    12/17/2018)
 12/17/2018      17 REQUEST for oral argument re 16 MOTION for miscellaneous relief,
                    specifically Bond under Section 501.211(3) by Christopher Frankel. (Banker,
                    David) (Entered: 12/17/2018)
 12/18/2018      18 NOTICE of pendency of related cases per Local Rule 1.04(d) by Christopher
                    Frankel. Related case(s): No (Banker, David) (Entered: 12/18/2018)
 12/26/2018      19




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                   10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 10 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 13 of 31


                      ENDORSED ORDER: Counsel are directed to meet and confer, in person
                      or by telephone, and by January 10, 2019, file a completed Case
                      Management Report. This document can be found on Judge Covington's
                      page of the Court's website at www.flmd.uscourts.gov. Please be advised
                      that the Court's Case Management Report form is different from those
                      used by other judges. Local Rule 3.05(c)(2)(E), M.D. Fla., explains that
                      most track two cases, like the present case, "will be tried within one year
                      after the filing of the complaint." To accomplish this goal, the Court
                      believes that six to eight months is a sufficient period of time to conduct
                      discovery. If the parties believe that more time than eight months will be
                      needed to complete discovery, the parties should provide the Court with a
                      detailed explanation as to why additional time is needed and a timeline for
                      the discovery that is planned. The Court will then determine whether a
                      Case Management Hearing is necessary before entry of a Case
                      Management and Scheduling Order. Signed by Judge Virginia M.
                      Hernandez Covington on 12/26/2018. (TWL) (Entered: 12/26/2018)
 12/27/2018      20 Unopposed MOTION for Extension of Time to File Response/Reply as to 16
                    MOTION for miscellaneous relief, specifically Bond under Section 501.211(3)
                    by All Plaintiffs. (Vogt, Shane) (Entered: 12/27/2018)
 12/27/2018      21 ENDORSED ORDER granting Plaintiffs' Unopposed Motion for
                    Extension of Time to File Response/Reply. (Doc. # 20). Plaintiffs' response
                    to Defendant's Motion for Bond Under Section 501.211(3), (Doc. # 16), is
                    due by January 10, 2019. Signed by Judge Virginia M. Hernandez
                    Covington on 12/27/2018. (DLB) (Entered: 12/27/2018)
 01/07/2019      22 ORDER: Defendant Christopher Frankel's Motion for Judicial Notice
                    (Doc. # 15) is GRANTED to the extent provided herein. Signed by Judge
                    Virginia M. Hernandez Covington on 1/7/2019. (DLB) (Entered:
                    01/07/2019)
 01/07/2019      23 ANSWER/ REPLY to 14 Counterclaim and Affirmative Defenses by Alpine
                    Securities Corporation, Cayman Securities Clearing and Trading Ltd.,
                    Scottsdale Capital Advisors Corporation, The Hurry Family Revocable Trust.
                    Related document: 14 Answer to ComplaintCounterclaim filed by Christopher
                    Frankel.(Harder, Charles) (Entered: 01/07/2019)
 01/10/2019      24 RESPONSE in Opposition re 16 MOTION for miscellaneous relief,
                    specifically Bond under Section 501.211(3) filed by Alpine Securities
                    Corporation, Cayman Securities Clearing and Trading Ltd., Scottsdale Capital
                    Advisors Corporation, The Hurry Family Revocable Trust. (Attachments: # 1
                    Declaration of John Hurry in Opposition to Defendant's Motion for Bond)
                    (Susman, Jordan) (Entered: 01/10/2019)
 01/10/2019      25 CASE MANAGEMENT REPORT. (Harder, Charles) (Entered: 01/10/2019)
 01/11/2019      26 NOTICE of Appearance by Jeffrey Carter Andersen on behalf of Christopher
                    Frankel (Andersen, Jeffrey) (Entered: 01/11/2019)
 01/11/2019      27 CERTIFICATE of interested persons and corporate disclosure statement by
                    Alpine Securities Corporation, Cayman Securities Clearing and Trading Ltd.,




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                  10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 11 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 14 of 31


                      Scottsdale Capital Advisors Corporation, The Hurry Family Revocable Trust.
                      (Susman, Jordan) (Entered: 01/11/2019)
 01/11/2019      28 CERTIFICATE of interested persons and corporate disclosure statement by
                    Christopher Frankel. (Banker, David) (Entered: 01/11/2019)
 01/11/2019      29 CASE MANAGEMENT AND SCHEDULING ORDER: Final Pretrial
                    Conference set for 1/16/2020 at 9:00 AM in Tampa Courtroom 14 B before
                    Judge Virginia M. Hernandez Covington, Jury Trial set for February 2020
                    trial term in Tampa Courtroom 14 B before Judge Virginia M. Hernandez
                    Covington, Conduct mediation hearing by 8/2/2019. Lead counsel to
                    coordinate dates. Signed by Judge Virginia M. Hernandez Covington on
                    1/11/2019. (TWL) (Entered: 01/11/2019)
 01/11/2019      30 ENDORSED ORDER: In light of the Court's Case Management and
                    Scheduling Order (Doc. # 29), no case management hearing will be held.
                    Additionally, in order to keep cases moving on track, the Court has found
                    it necessary to impose some restrictions on the types and number of
                    extensions to case management deadlines that it grants. Thus, the parties
                    are advised that, while short extensions, especially if unopposed, will be
                    favorably considered, the Court will not substantially move the dispositive
                    motions deadline or the trial date. Signed by Judge Virginia M.
                    Hernandez Covington on 1/11/2019. (TWL) (Entered: 01/11/2019)
 01/15/2019      31 ORDER: Defendant Christopher Frankel's Motion for Bond Under
                    Section 501.211(3) and Request for Oral Argument and Evidentiary
                    Hearing (Doc. ## 16, 17) are DENIED. Signed by Judge Virginia M.
                    Hernandez Covington on 1/15/2019. (DLB) (Entered: 01/15/2019)
 01/18/2019      32 NOTICE of mediation conference/hearing to be held on July 26, 2019 10:00
                    a.m. before Peter Grilli. (Vogt, Shane) (Entered: 01/18/2019)
 01/22/2019      33 ORDER appointing Peter J. Grilli as mediator in this action. Mediation
                    Conference set for July 26, 2019, at 10:00 AM. The Court directs that all
                    counsel, parties, corporate representatives, and any other required claims
                    professionals shall be present at the mediation conference with full
                    authority to negotiate a settlement. The Court does not allow mediation by
                    telephone or video conference. Personal attendance is required. See Local
                    Rule 9.05(c). Signed by Judge Virginia M. Hernandez Covington on
                    1/22/2019. (DLB) (Entered: 01/22/2019)
 02/11/2019      34 MOTION for leave to file First Amended Complaint by All Plaintiffs.
                    (Attachments: # 1 Declaration of Jordan Susman in Support of Plaintiffs'
                    Motion for Leave to File Its First Amended Complaint)(Susman, Jordan)
                    (Entered: 02/11/2019)
 02/25/2019      35 RESPONSE in Opposition re 34 MOTION for leave to file First Amended
                    Complaint filed by Christopher Frankel. (Attachments: # 1 Exhibit 1, # 2
                    Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5)(Banker, David) (Entered:
                    02/25/2019)
 02/26/2019      36 ORDER: Plaintiffs Cayman Securities Clearing and Trading Ltd.,
                    Scottsdale Capital Advisors, Alpine Securities Corporation, and the Hurry



https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                     10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 12 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 15 of 31


                      Family Revocable Trust's Motion for Leave to File First Amended
                      Complaint (Doc. # 34) is GRANTED. Plaintiffs are permitted to file the
                      amended complaint attached to their Motion as a separate pleading by
                      February 28, 2019. Signed by Judge Virginia M. Hernandez Covington on
                      2/26/2019. (DLB) (Entered: 02/26/2019)
 02/26/2019      37 AMENDED COMPLAINT against All Defendants with Jury Demand. filed by
                    All Plaintiffs.(Susman, Jordan) (Entered: 02/26/2019)
 03/12/2019      38 MOTION to Dismiss Plaintiff First Amended Complaint by Christopher
                    Frankel. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Holder, Harold) (Entered:
                    03/12/2019)
 03/26/2019      39 RESPONSE in Opposition re 38 MOTION to Dismiss Plaintiff First Amended
                    Complaint filed by Alpine Securities Corporation, Cayman Securities Clearing
                    and Trading Ltd., Scottsdale Capital Advisors Corporation, The Hurry Family
                    Revocable Trust. (Vogt, Shane) (Entered: 03/26/2019)
 03/26/2019      40 MOTION to Compel Responses to Interrogatories from Defendant by Alpine
                    Securities Corporation, Cayman Securities Clearing and Trading Ltd.,
                    Scottsdale Capital Advisors Corporation, The Hurry Family Revocable Trust.
                    (Vogt, Shane) Motions referred to Magistrate Judge Christopher P. Tuite.
                    (Entered: 03/26/2019)
 03/26/2019      41 MOTION to Compel Responses and Production of Documents from Defendant
                    by Alpine Securities Corporation, Cayman Securities Clearing and Trading
                    Ltd., Scottsdale Capital Advisors Corporation, The Hurry Family Revocable
                    Trust. (Vogt, Shane) Motions referred to Magistrate Judge Christopher P.
                    Tuite. (Entered: 03/26/2019)
 04/03/2019      42 ENDORSED ORDER: The Clerk is directed to schedule oral argument on
                    Defendant Christopher Frankel's Motion to Dismiss Plaintiffs' First
                    Amended Complaint (Doc. # 38) for April 26, 2019, at 3:00 p.m. Signed by
                    Judge Virginia M. Hernandez Covington on 4/3/2019. (DLB) (Entered:
                    04/03/2019)
 04/03/2019      43 NOTICE of hearing on motion re 38 MOTION to Dismiss Plaintiff First
                    Amended Complaint . Motion Hearing set for 4/26/2019 at 03:00 PM in Tampa
                    Courtroom 14 B before Judge Virginia M. Hernandez Covington. (DLB)
                    (Entered: 04/03/2019)
 04/09/2019      44 RESPONSE in Opposition re 40 MOTION to Compel Responses to
                    Interrogatories from Defendant , 41 MOTION to Compel Responses and
                    Production of Documents from Defendant filed by Christopher Frankel.
                    (Holder, Harold) (Entered: 04/09/2019)
 04/10/2019      45 NOTICE OF HEARING re: 40 Plaintiffs' Motion to Compel Responses to
                    Interrogatories from Defendant Christopher Frankel and 41 Plaintiffs' Motion
                    to Compel Responses and Production of Documents from Defendant
                    Christopher Frankel. Motion Hearing set for 5/7/2019 at 11:00 AM in Tampa
                    Courtroom 12B before Magistrate Judge Christopher P. Tuite. (AMM)
                    (Entered: 04/10/2019)




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                  10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 13 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 16 of 31


 04/16/2019      46 MOTION to Compel Interrogatory Answers by Christopher Frankel.
                    (Attachments: # 1 Exhibit 1)(Banker, David) Motions referred to Magistrate
                    Judge Christopher P. Tuite. (Entered: 04/16/2019)
 04/26/2019      47 ENDORSED ORDER: For the reasons stated on the record at the hearing
                    conducted on April 26, 2019, Defendant's Motion to Dismiss Plaintiffs'
                    First Amended Complaint (Doc. # 38) is GRANTED under Federal Rule of
                    Civil Procedure 12(b)(6). The Amended Complaint (Doc. # 37) is
                    DISMISSED without prejudice. Plaintiffs are authorized to file a second
                    amended complaint by May 10, 2019. Signed by Judge Virginia M.
                    Hernandez Covington on 4/26/2019. (DLB) (Entered: 04/26/2019)
 04/26/2019      50 Minute Entry. Proceedings held before Judge Virginia M. Hernandez
                    Covington: MOTION HEARING held on 4/26/2019 re 38 MOTION to
                    Dismiss Plaintiff First Amended Complaint filed by Christopher Frankel. Court
                    Reporter: Scott N. Gamertsfelder (TWL) (Entered: 04/29/2019)
 04/27/2019      48 ENDORSED ORDER: As discussed at the April 26, 2019, hearing, the
                    Court requests, if at all possible, that the Magistrate Judge hear all three
                    pending discovery motions at the May 7, 2019, hearing--Dockets ## 40, 41,
                    and 46. Currently only #40 and #41 are set for the hearing and to move
                    this case forward, the Court requests that #46, the Motion to Compel
                    Interrogatory Answers, also be heard. Signed by Judge Virginia M.
                    Hernandez Covington on 4/27/2019. (Covington, Virginia) (Entered:
                    04/27/2019)
 04/29/2019      49 NOTICE OF HEARING re: 46 Frankel's Motion to Compel Interrogatory
                    Answers. Motion Hearing set for 5/7/2019 at 11:00 AM in Tampa Courtroom
                    12B before Magistrate Judge Christopher P. Tuite. (AMM) (Entered:
                    04/29/2019)
 04/30/2019      51 RESPONSE in Opposition re 46 MOTION to Compel Interrogatory Answers
                    filed by Alpine Securities Corporation, Cayman Securities Clearing and
                    Trading Ltd., Scottsdale Capital Advisors Corporation, The Hurry Family
                    Revocable Trust. (Attachments: # 1 Declaration of Jordan Susman in Support
                    of Plaintiffs' Opposition)(Susman, Jordan) (Entered: 04/30/2019)
 05/01/2019      52 MOTION for Margo Arnold to appear pro hac vice by Alpine Securities
                    Corporation, Cayman Securities Clearing and Trading Ltd., Scottsdale Capital
                    Advisors Corporation, The Hurry Family Revocable Trust. (Susman, Jordan)
                    Motions referred to Magistrate Judge Christopher P. Tuite. (Entered:
                    05/01/2019)
 05/02/2019           ***PRO HAC VICE FEES paid by attorney Margo Arnold, appearing on
                      behalf of (Filing fee $150 receipt number TPA056406.) Related document: 52
                      MOTION for Margo Arnold to appear pro hac vice. (ARC) (Entered:
                      05/02/2019)
 05/03/2019      53 ENDORSED ORDER granting 52 Motion for Margo Arnold to Appear
                    Pro Hac Vice. Signed by Magistrate Judge Christopher P. Tuite on
                    5/3/2019. (AHA) (Entered: 05/03/2019)
 05/06/2019      54



https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                  10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 14 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 17 of 31


                      NOTICE by Christopher Frankel re 46 MOTION to Compel Interrogatory
                      Answers , 44 Response in Opposition to Motion (Attachments: # 1 Exhibit 1, #
                      2 Exhibit 2)(Holder, Harold) (Entered: 05/06/2019)
 05/07/2019      55 Minute Entry. Proceedings held before Magistrate Judge Christopher P. Tuite:
                    MOTION HEARING held on 5/7/2019 re 46 MOTION to Compel
                    Interrogatory Answers filed by Christopher Frankel, 40 MOTION to Compel
                    Responses to Interrogatories from Defendant filed by Cayman Securities
                    Clearing and Trading Ltd., Scottsdale Capital Advisors Corporation, The Hurry
                    Family Revocable Trust, Alpine Securities Corporation, 41 MOTION to
                    Compel Responses and Production of Documents from Defendant filed by
                    Cayman Securities Clearing and Trading Ltd., Scottsdale Capital Advisors
                    Corporation, The Hurry Family Revocable Trust, Alpine Securities
                    Corporation. (DIGITAL) (LYB) (Entered: 05/07/2019)
 05/07/2019      58 ENDORSED ORDER re: 40 Plaintiffs' Motion to Compel Responses to
                    Interrogatories from Defendant Christopher Frankel; 41 Plaintiffs'
                    Motion Compel Responses and Production of Documents from Defendant
                    Christopher Frankel; and 46 Frankel's Motion to Compel Interrogatory
                    Answers. For the reasons stated on the record at the May 7, 2019, hearing,
                    the parties are directed to confer in good faith as to (1) what, if any,
                    disputes raised in the pending motions remain for the Court's resolution
                    after the Plaintiffs' anticipated filing of their Second Amended Complaint
                    on (or before) May 10, 2019; and (2) the parameters of a confidentiality
                    agreement governing the parties' disclosure of confidential information.
                    The parties are further directed to file a joint notice no later than May 24,
                    2019, advising the Court of the outcome of their discussions and the extent
                    to which they intend to amend their pending discovery motions. If
                    necessary, the Court will set an expedited briefing schedule relative to any
                    such amended motions. Signed by Magistrate Judge Christopher P. Tuite
                    on 5/7/2019. (AMM) (Entered: 05/07/2019)
 05/08/2019      59 TRANSCRIPT of MOTION HEARING held on April 26, 2019 before Judge
                    Virginia M. Hernandez Covington. Court Reporter/Transcriber Scott N.
                    Gamertsfelder,Telephone number 813.301.5898. Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER or purchased through the Court Reporter.
                    Redaction Request due 5/29/2019, Redacted Transcript Deadline set for
                    6/10/2019, Release of Transcript Restriction set for 8/6/2019. (SNG) (Entered:
                    05/08/2019)
 05/08/2019      60 NOTICE to counsel of filing of OFFICIAL TRANSCRIPT. The parties have
                    seven (7) calendar days to file with the court a Notice of Intent to Request
                    Redaction of this transcript. If no such Notice is filed, the transcript may be
                    made remotely electronically available to the public without redaction after 90
                    calendar days. Any party needing a copy of the transcript to review for
                    redaction purposes may purchase a copy from the court reporter or view the
                    document at the clerk's office public terminal. Court Reporter: Scott N.
                    Gamertsfelder. scottgrmr@aol.com (SNG) (Entered: 05/08/2019)




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                      10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 15 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 18 of 31


 05/10/2019      61 SECOND AMENDED COMPLAINT against Christopher Frankel with Jury
                    Demand. filed by Scottsdale Capital Advisors Corporation, The Hurry Family
                    Revocable Trust, Alpine Securities Corporation.(Susman, Jordan) (Entered:
                    05/10/2019)
 05/10/2019      62 MOTION to modify Case Management and Scheduling Order by Alpine
                    Securities Corporation, Scottsdale Capital Advisors Corporation, The Hurry
                    Family Revocable Trust. (Susman, Jordan) (Entered: 05/10/2019)
 05/13/2019      63 ENDORSED ORDER: The plaintiffs indicate in their Motion to Modify
                    Case Management and Scheduling Order that the defendant opposes the
                    relief requested. (Doc. # 62 at 12). The defendant is directed to file a
                    response to this Motion by May 15, 2019. Signed by Judge Virginia M.
                    Hernandez Covington on 5/13/2019. (DLB) (Entered: 05/13/2019)
 05/15/2019      64 RESPONSE in Opposition re 62 MOTION to modify Case Management and
                    Scheduling Order filed by Christopher Frankel. (Banker, David) (Entered:
                    05/15/2019)
 05/15/2019      65 ENDORSED ORDER: Although the Court recognizes that the motion is
                    opposed, the Court finds it appropriate under the circumstances of this
                    case to grant in part and deny in part the motion to modify. (Doc. # 62).
                    Plaintiffs' expert reports deadline is now June 25, 2019. Defendant's
                    expert report deadline is now July 26, 2019. And the discovery deadline,
                    which encompasses the deadline to depose experts, is now August 9, 2019.
                    The Court will be disinclined to extend any of these deadlines further.
                    Signed by Judge Virginia M. Hernandez Covington on 5/15/2019. (DMD)
                    (Entered: 05/15/2019)
 05/24/2019      66 NOTICE by Alpine Securities Corporation, Scottsdale Capital Advisors
                    Corporation, The Hurry Family Revocable Trust of Joint Report Re Status of
                    Discovery Disputes (Susman, Jordan) (Entered: 05/24/2019)
 05/24/2019      67 MOTION for Attorney Fees by Christopher Frankel. (Holder, Harold)
                    (Entered: 05/24/2019)
 05/24/2019      68 MOTION to Dismiss Second Amended Complaint (all counts) with Prejudice
                    by Christopher Frankel. (Holder, Harold) (Entered: 05/24/2019)
 05/31/2019      69 RESPONSE in Opposition re 67 MOTION for Attorney Fees filed by Alpine
                    Securities Corporation, Scottsdale Capital Advisors Corporation, The Hurry
                    Family Revocable Trust. (Susman, Jordan) (Entered: 05/31/2019)
 06/07/2019      70 MOTION for leave to file To File Reply In Support of Motion for Attorneys'
                    Fees and Costs by Christopher Frankel. (Holder, Harold) (Entered: 06/07/2019)
 06/07/2019      71 RESPONSE in Opposition re 68 MOTION to Dismiss Second Amended
                    Complaint (all counts) with Prejudice filed by Alpine Securities Corporation,
                    Scottsdale Capital Advisors Corporation, The Hurry Family Revocable Trust.
                    (Susman, Jordan) (Entered: 06/07/2019)
 06/14/2019      72 Unopposed MOTION to extend time to June 19, 2019 to Confer and File Joint
                    Report by Christopher Frankel. (Holder, Harold) (Entered: 06/14/2019)




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                   10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 16 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 19 of 31


 06/17/2019      73 ENDORSED ORDER: The Clerk is directed to schedule a hearing on the
                    motion for attorney's fees (Doc. # 67) and the motion to dismiss the Second
                    Amended Complaint (Doc. # 68) on July 2, 2019, at 2:00 PM. Signed by
                    Judge Virginia M. Hernandez Covington on 6/17/2019. (DMD) (Entered:
                    06/17/2019)
 06/17/2019      74 NOTICE of hearing on motion re 68 MOTION to Dismiss Second Amended
                    Complaint (all counts) with Prejudice, 67 MOTION for Attorney Fees .
                    Motion Hearing set for 7/2/2019 at 2:00 PM in Tampa Courtroom 14 B before
                    Judge Virginia M. Hernandez Covington. (TWL) (Entered: 06/17/2019)
 06/17/2019      75 ENDORSED ORDER granting 72 Agreed Motion to Extend Deadline to
                    Confer and File Joint Report. The parties' joint notice regarding the status
                    of pending discovery disputes is due on or before 6/19/2019. Signed by
                    Magistrate Judge Christopher P. Tuite on 6/17/2019. (AMM) (Entered:
                    06/17/2019)
 06/19/2019      76 First MOTION to quash Non-Party Subpoenas and for Protective Order by
                    Christopher Frankel. (Attachments: # 1 Exhibit)(Holder, Harold) (Entered:
                    06/19/2019)
 06/19/2019      77 ENDORSED ORDER denying as moot 70 Motion for Leave to File. The
                    Court has set this matter for hearing where these matters can be
                    addressed. Signed by Judge Virginia M. Hernandez Covington on
                    6/19/2019. (Covington, Virginia) (Entered: 06/19/2019)
 06/19/2019      78 Unopposed MOTION to extend time to Confer and File Joint Report by Alpine
                    Securities Corporation, Scottsdale Capital Advisors Corporation, The Hurry
                    Family Revocable Trust. (Susman, Jordan) (Entered: 06/19/2019)
 06/20/2019      79 NOTICE OF RESCHEDULING HEARING (AS TO TIME ONLY): The
                    hearing on motion re 68 MOTION to Dismiss Second Amended Complaint (all
                    counts) with Prejudice, 67 MOTION for Attorney Fees hearing previously
                    scheduled for 7/2/2019 at 2:00 PM is rescheduled. New hearing time: Motion
                    Hearing set for 7/2/2019 at 3:30 PM in Tampa Courtroom 14 B before Judge
                    Virginia M. Hernandez Covington. (TWL) (Entered: 06/20/2019)
 06/20/2019      80 NOTICE OF RESCHEDULING HEARING (AS TO TIME ONLY): The
                    hearing on motion re 68 MOTION to Dismiss Second Amended Complaint (all
                    counts) with Prejudice, 67 MOTION for Attorney Fees hearing previously
                    scheduled for 7/2/2019 at 3:30 PM is rescheduled. New hearing time: Motion
                    Hearing set for 7/2/2019 at 1:00 PM in Tampa Courtroom 14 B before Judge
                    Virginia M. Hernandez Covington. (TWL) (Entered: 06/20/2019)
 06/20/2019      81 ENDORSED ORDER granting 78 Agreed Motion to Further Extend
                    Deadline to Confer and File Joint Report. The parties' joint notice
                    regarding the status of pending discovery disputes is due on or before
                    6/21/2019. Signed by Magistrate Judge Christopher P. Tuite on 6/20/2019.
                    (AMM) (Entered: 06/20/2019)
 06/21/2019      82 NOTICE by Alpine Securities Corporation, Scottsdale Capital Advisors
                    Corporation, The Hurry Family Revocable Trust of Joint Report Regarding
                    Status of Discovery Disputes (Arnold, Margo) (Entered: 06/21/2019)



https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                 10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 17 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 20 of 31


 06/21/2019      83 MOTION to modify CASE MANAGEMENT AND SCHEDULING ORDER
                    by Alpine Securities Corporation, Scottsdale Capital Advisors Corporation,
                    The Hurry Family Revocable Trust. (Arnold, Margo) (Entered: 06/21/2019)
 06/24/2019      84 ENDORSED ORDER denying 83 Motion to modify. This motion is
                    opposed and it is unfair to impose on defendant the tight schedule
                    suggested by plaintiffs. Furthermore, the Court previously warned that it
                    would be disinclined to extend the deadlines again. Signed by Judge
                    Virginia M. Hernandez Covington on 6/24/2019. (Covington, Virginia)
                    (Entered: 06/24/2019)
 06/24/2019      85 NOTICE of Appearance by Victor Stephen Cohen on behalf of Alpine
                    Securities Corporation, Cayman Securities Clearing and Trading Ltd.,
                    Scottsdale Capital Advisors Corporation, The Hurry Family Revocable Trust
                    (Cohen, Victor) (Entered: 06/24/2019)
 06/27/2019      86 NOTICE of supplement to Rule 3.01(g) certificate by Christopher Frankel re
                    76 First MOTION to quash Non-Party Subpoenas and for Protective Order
                    (Holder, Harold) Modified on 6/28/2019 (BES). (Entered: 06/27/2019)
 07/01/2019      87 RESPONSE in Opposition re 76 First MOTION to quash Non-Party
                    Subpoenas and for Protective Order filed by Alpine Securities Corporation,
                    Scottsdale Capital Advisors Corporation, The Hurry Family Revocable Trust.
                    (Attachments: # 1 Declaration of Jordan Susman in Support of Opposition)
                    (Susman, Jordan) (Entered: 07/01/2019)
 07/02/2019      88 Minute Entry. Proceedings held before Judge Virginia M. Hernandez
                    Covington: MOTION HEARING held on 7/2/2019 re 67 MOTION for
                    Attorney Fees filed by Christopher Frankel, 68 MOTION to Dismiss Second
                    Amended Complaint (all counts) with Prejudice filed by Christopher Frankel.
                    Court Reporter: Scott N. Gamertsfelder (TWL) (Entered: 07/02/2019)
 07/03/2019      89 ENDORSED ORDER: For the reasons stated on the record at the hearing
                    conducted on July 2, 2019, Defendant Christopher Frankel's Motion for
                    Attorneys' Fees and Costs (Doc. # 67) is denied without prejudice because
                    the request is premature. Nonetheless, Frankel has preserved this issue by
                    filing the Motion, so he may raise this issue again at the appropriate time.
                    Signed by Judge Virginia M. Hernandez Covington on 7/3/2019. (DLB)
                    (Entered: 07/03/2019)
 07/03/2019      90 ORDER: Defendant Christopher Frankel's Motion to Dismiss All Counts
                    of Plaintiffs' Second Amended Complaint (Doc. # 68) is DENIED. Signed
                    by Judge Virginia M. Hernandez Covington on 7/3/2019. (DLB) (Entered:
                    07/03/2019)
 07/03/2019      91 ENDORSED ORDER: Defendant Christopher Frankel is directed to file
                    his answer to the second amended complaint (Doc. # 61) by July 16, 2019.
                    Signed by Judge Virginia M. Hernandez Covington on 7/3/2019. (DLB)
                    (Entered: 07/03/2019)
 07/03/2019      92 Second MOTION to Compel Responses and Production of Documents by
                    Alpine Securities Corporation, Scottsdale Capital Advisors Corporation, The




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                  10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 18 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 21 of 31


                      Hurry Family Revocable Trust. (Susman, Jordan) Motions referred to
                      Magistrate Judge Christopher P. Tuite. (Entered: 07/03/2019)
 07/05/2019      93 ENDORSED ORDER denying without prejudice 40 Plaintiffs' Motion to
                    Compel Responses to Interrogatories from Defendant Christopher
                    Frankel; 41 Plaintiffs' Motion to Compel Responses to and Production of
                    Documents from Defendant Christopher Frankel; and 46 Frankel's
                    Motion to Compel Interrogatory Answers, based on the parties' 82 Joint
                    Notice Regarding Status of Discovery Disputes. To the extent that any
                    discovery disputes raised in these motions remain and require Court
                    intervention, the parties may file an amended motion(s). Signed by
                    Magistrate Judge Christopher P. Tuite on 7/5/2019. (AHA) (Entered:
                    07/05/2019)
 07/10/2019      94 NOTICE OF HEARING re: 76 Defendant's Motion to Quash Non-Party
                    Subpoenas and for Protective Order and 92 Plaintiff's Second Motion to
                    Compel Responses and Production of Documents from Defendant Christopher
                    Frankel. Motion Hearing set for 7/22/2019 at 09:00 AM in Tampa Courtroom
                    12B before Magistrate Judge Christopher P. Tuite. (AMM) (Entered:
                    07/10/2019)
 07/16/2019      95 COUNTERCLAIM , Answer, and Defenses to Second Amended Complaint
                    against Christopher Frankel filed by Christopher Frankel. (Attachments: # 1
                    Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3(a), # 4 Exhibit 3(b), # 5 Exhibit 4)
                    (Banker, David) (Entered: 07/16/2019)
 07/18/2019      96 RESPONSE to Motion re 92 Second MOTION to Compel Responses and
                    Production of Documents filed by Christopher Frankel. (Banker, David)
                    (Entered: 07/18/2019)
 07/22/2019      97 Minute Entry. Proceedings held before Magistrate Judge Christopher P. Tuite:
                    MOTION HEARING held on 7/22/2019 re 92 Second MOTION to Compel
                    Responses and Production of Documents filed by Scottsdale Capital Advisors
                    Corporation, The Hurry Family Revocable Trust, Alpine Securities
                    Corporation, 76 First MOTION to quash Non-Party Subpoenas and for
                    Protective Order filed by Christopher Frankel. (DIGITAL) (LYB) (Entered:
                    07/22/2019)
 07/22/2019     100 ENDORSED ORDER re: 76 Defendant's Motion to Quash Non-Party
                    Subpoenas and for Protective Order and 92 Plaintiff's Second Motion to
                    Compel Responses and Production of Documents from Defendant
                    Christopher Frankel. As discussed on the record at the July 22, 2019,
                    hearing on these motions, the parties are directed to confer in good faith
                    by the close of business on 7/24/2019, regarding a reasonable subject-
                    matter limitation for the Plaintiff's non-party subpoenas and requests for
                    the production of documents that remain at issue. The parties are further
                    directed to file a joint notice by noon on 7/25/2019, advising the Court as
                    to whether they have agreed on such a limitation and, if not, the specific
                    reasons (including any case authority) supporting their respective
                    positions. Signed by Magistrate Judge Christopher P. Tuite on 7/22/2019.
                    (AMM) (Entered: 07/22/2019)




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                    10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 19 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 22 of 31


 07/24/2019     101 NOTICE by Alpine Securities Corporation, Peter J. Grilli, Scottsdale Capital
                    Advisors Corporation, The Hurry Family Revocable Trust re 100 Order no pdf
                    [Joint] Notice Regarding Discovery Issues (Cohen, Victor) (Entered:
                    07/24/2019)
 07/25/2019     102 ENDORSED ORDER denying as moot 76 Defendant's Motion to Quash
                    Non-Party Subpoenas and for Protective Order and 92 Plaintiff's Second
                    Motion to Compel Response and Production of Documents from
                    Defendant Christopher Frankel in light of the agreements set forth in the
                    parties' Joint Notice Regarding Discovery Issues 101. Signed by
                    Magistrate Judge Christopher P. Tuite on 7/25/2019. (AMM) (Entered:
                    07/25/2019)
 07/26/2019     103 MEDIATION report Hearing held on July 26, 2019. Hearing outcome: The
                    parties have reached an impasse. (Grilli, Peter) (Entered: 07/26/2019)
 08/01/2019     104 MOTION to Strike 95 Counterclaim by Alpine Securities Corporation,
                    Cayman Securities Clearing and Trading Ltd., Scottsdale Capital Advisors
                    Corporation, The Hurry Family Revocable Trust. (Susman, Jordan) (Entered:
                    08/01/2019)
 08/06/2019     105 MOTION to Dismiss Malicious Prosecution Counterclaim by Cayman
                    Securities Clearing and Trading Ltd. (Susman, Jordan) (Entered: 08/06/2019)
 08/06/2019     106 REPLY to 95 Counterclaim by Alpine Securities Corporation, Cayman
                    Securities Clearing and Trading Ltd., Scottsdale Capital Advisors Corporation,
                    The Hurry Family Revocable Trust.(Susman, Jordan) (Entered: 08/06/2019)
 08/12/2019     107 MOTION to modify CASE MANAGEMENT AND SCHEDULING ORDER
                    by Alpine Securities Corporation, Scottsdale Capital Advisors Corporation,
                    The Hurry Family Revocable Trust. (Attachments: # 1 Affidavit)(Susman,
                    Jordan) (Entered: 08/12/2019)
 08/15/2019     108 TRANSCRIPT of MOTION HEARING held on July 2, 2019 before Judge
                    Virginia M. Hernandez Covington. Court Reporter/Transcriber Scott N.
                    Gamertsfelder,Telephone number 813.301.5898. Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER or purchased through the Court Reporter.
                    Redaction Request due 9/5/2019, Redacted Transcript Deadline set for
                    9/16/2019, Release of Transcript Restriction set for 11/13/2019. (SNG)
                    (Entered: 08/15/2019)
 08/15/2019     109 NOTICE to counsel of filing of OFFICIAL TRANSCRIPT. The parties have
                    seven (7) calendar days to file with the court a Notice of Intent to Request
                    Redaction of this transcript. If no such Notice is filed, the transcript may be
                    made remotely electronically available to the public without redaction after 90
                    calendar days. Any party needing a copy of the transcript to review for
                    redaction purposes may purchase a copy from the court reporter or view the
                    document at the clerk's office public terminal. Court Reporter: Scott N.
                    Gamertsfelder. scottgrmr@aol.com (SNG) (Entered: 08/15/2019)
 08/16/2019     110



https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                      10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 20 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 23 of 31


                      RESPONSE to Motion re 104 MOTION to Strike 95 Counterclaim filed by
                      Christopher Frankel. (Banker, David) (Entered: 08/16/2019)
 08/20/2019     111 ENDORSED ORDER denying 107 Plaintiffs' Motion to Modify Case
                    Management and Scheduling Order. This is Plaintiffs' third such motion
                    seeking a modification of the dates set forth in the Court's Case
                    Management and Scheduling Order. The Court already extended the
                    discovery deadline in this case to August 9, 2019, at the Plaintiffs' request
                    (Doc. # 65). The Court has also repeatedly warned Plaintiffs that it would
                    be disinclined to extend the deadlines further (Doc. ## 65, 84). Yet
                    Plaintiffs filed this third motion to modify the Case Management and
                    Scheduling Order on August 12, 2019, after the extended discovery
                    deadline had passed. What's more, the Court's Case Management and
                    Scheduling Order provides that, pursuant to Fed. R. Civ. P. 16(b) and
                    Local Rule 3.09(a), deadlines will not be extended absent a showing of
                    good cause. (Doc. # 29 at 5). The Court cannot discern good cause here for
                    reopening and extending discovery. Plaintiffs were aware of Defendants'
                    relationship with Vision Financial Markets, LLC and of Vision employee
                    Randy Jones since at least June of 2019. (Doc. # 107 at 2; Doc. # 76-1 at
                    2-9). Yet Plaintiffs set the deposition of Vision and Mr. Jones for August 8,
                    2019, one day before the close of discovery. (Doc. # 107 at 2). As for the
                    documents that Plaintiffs claim Defendant has failed to produce, Plaintiffs
                    were aware of those missing documents since August 6 and/or August 7,
                    2019, and failed to file a motion to compel prior to the discovery deadline.
                    (Doc. # 107 at 2-3). As the Court advised in its Case Management and
                    Scheduling Order, "[f]ailure to complete discovery within the time
                    established by this Order shall not constitute cause for continuance." (Doc.
                    # 29 at 5). For these reasons, Plaintiffs' motion is due to be denied. Signed
                    by Judge Virginia M. Hernandez Covington on 8/20/2019. (SGM) (Entered:
                    08/20/2019)
 08/22/2019     112 ENDORSED ORDER granting Cayman Securities Clearing and Trading
                    Ltd.'s Motion to Dismiss Defendant's Malicious Prosecution Counterclaim
                    (Doc. # 105). Defendant / Counter-Claimant Christopher Frankel did not
                    file a response in opposition to the Motion to Dismiss and, indeed, has
                    indicated that he has no objection to dismissal of his malicious prosecution
                    counterclaim without prejudice (Doc. # 110). This Court therefore
                    considers the Motion to Dismiss to be unopposed. Furthermore, the Court
                    finds it appropriate to dismiss Frankel's malicious prosecution
                    counterclaim without prejudice because Frankel raised this counterclaim
                    after the deadline set by this Court for amendment of pleadings and
                    because Frankel has indicated that he wishes to proceed with just Count I
                    of his Counterclaim. (Doc. # 110 at 2-3; Doc. # 95 at 24-27). Accordingly,
                    Defendant Christopher Frankel's malicious prosecution counterclaim
                    (Count II), as raised in his Answer, Defenses, and Counterclaim to the
                    Second Amended Complaint (Doc. # 95), is dismissed without prejudice.
                    Signed by Judge Virginia M. Hernandez Covington on 8/22/2019. (SGM)
                    (Entered: 08/22/2019)
 08/22/2019     113




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                 10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 21 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 24 of 31


                      ORDER: Counter-Defendants' Motion to Strike Christopher Frankel's
                      Counterclaim to the Second Amended Complaint (Doc. # 104) is DENIED
                      as to Counterclaim Count I and DENIED AS MOOT as to Counterclaim
                      Count II. Signed by Judge Virginia M. Hernandez Covington on
                      8/22/2019. (SGM) (Entered: 08/22/2019)
 08/23/2019     114 MOTION for partial summary judgment by Alpine Securities Corporation,
                    Scottsdale Capital Advisors Corporation, The Hurry Family Revocable Trust.
                    (Attachments: # 1 Statement of Material Facts in Support of Motion, # 2
                    Declaration of Jordan Susman in Support of Motion, # 3 Declaration of Mike
                    Cruz in Support of Motion)(Susman, Jordan) (Entered: 08/23/2019)
 08/23/2019     115 DEPOSITION of John Joseph Hurry taken on August 7, 2019 re 114 MOTION
                    for partial summary judgment by Alpine Securities Corporation, Scottsdale
                    Capital Advisors Corporation, The Hurry Family Revocable Trust. (Susman,
                    Jordan) (Entered: 08/23/2019)
 08/23/2019     116 DEPOSITION of Christopher Frankel taken on August 7, 2019 re 114
                    MOTION for partial summary judgment by Alpine Securities Corporation,
                    Scottsdale Capital Advisors Corporation, The Hurry Family Revocable Trust.
                    (Susman, Jordan) (Entered: 08/23/2019)
 08/23/2019     117 MOTION to Strike Plaintiffs' Expert Witness by Christopher Frankel.
                    (Attachments: # 1 Appendix)(Banker, David) (Entered: 08/23/2019)
 08/23/2019     118 MOTION for summary judgment by Christopher Frankel. (Attachments: # 1
                    Exhibit, # 2 Exhibit Hurry Dep. Ex. 1, # 3 Exhibit Hurry Dep. Ex. 3, # 4
                    Exhibit Hurry Dep. Ex. 4, # 5 Exhibit Hurry Dep. Ex. 36, # 6 Exhibit Frankel
                    Dep. Ex. 3, # 7 Exhibit Frankel Dep. Ex. 4, # 8 Exhibit Plfs.' Supp. Interrog.
                    Resps., # 9 Exhibit Plfs.' Supp. Resps. to RFPs, # 10 Exhibit Plfs.' Further
                    Supp. Resps. to RFPs)(Holder, Harold) (Entered: 08/23/2019)
 08/23/2019           Sealed Document S-119. (BES) (Entered: 08/28/2019)
 08/26/2019     120 ENDORSED ORDER: On August 23, 2019, Plaintiffs filed a Motion for
                    Leave to File Documents Under Seal (Doc. # 119). However, the Motion
                    does not contain the certification required by Local Rule 3.01(g). Plaintiffs
                    are directed to promptly supplement their Motion with a statement
                    certifying whether or to what extent the parties have resolved the issue(s)
                    presented in the Motion. See Local Rule 3.01(g) ("The moving party
                    retains the duty to contact opposing counsel expeditiously after filing and
                    to supplement the motion promptly with a statement certifying whether or
                    to what extent the parties have resolved the issue(s) presented in the
                    motion."). Signed by Judge Virginia M. Hernandez Covington on
                    8/26/2019. (SGM) (Entered: 08/26/2019)
 08/27/2019     121 MOTION to supplement Plaintiffs' Unopposed Motion for Leave to File
                    Documents Under Seal, Certification Pursuant to L.R.3.01(g) by Alpine
                    Securities Corporation, Scottsdale Capital Advisors Corporation, The Hurry
                    Family Revocable Trust. (Susman, Jordan) (Entered: 08/27/2019)
 08/28/2019           Sealed Documents S-122, S-123 and S-124. (BES) (Entered: 08/28/2019)




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                    10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 22 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 25 of 31


 08/28/2019     125 RESPONSE re Sealed Document To Plaintiffs' Motion for Leave to File
                    Documents Under Seal and Memorandum of Law In Support (Doc. #119) filed
                    by Christopher Frankel. (Holder, Harold) (Entered: 08/28/2019)
 09/06/2019     126 RESPONSE in Opposition re 118 MOTION for summary judgment filed by
                    Alpine Securities Corporation, Scottsdale Capital Advisors Corporation, The
                    Hurry Family Revocable Trust. (Attachments: # 1 Response to Statement of
                    Material Facts, # 2 Declaration of Susman in Support of Opposition, # 3
                    Declaration of Cruz in Support of Opposition, # 4 Request for Judicial Notice,
                    # 5 Index of Exhibits to Request for Judicial Notice)(Susman, Jordan)
                    (Entered: 09/06/2019)
 09/06/2019     127 MOTION to Strike 118 MOTION for summary judgment by Alpine Securities
                    Corporation, Scottsdale Capital Advisors Corporation, The Hurry Family
                    Revocable Trust. (Susman, Jordan) (Entered: 09/06/2019)
 09/20/2019     128 REPLY to Response to Motion re 118 MOTION for summary judgment filed
                    by Christopher Frankel. (Attachments: # 1 Exhibit Reply to Plfs.'s Resp. to
                    Material Facts, # 2 Exhibit Declaration of David Jarvis)(Holder, Harold)
                    (Entered: 09/20/2019)
 09/20/2019     129 RESPONSE in Opposition re 127 MOTION to Strike 118 MOTION for
                    summary judgment filed by Christopher Frankel. (Holder, Harold) (Entered:
                    09/20/2019)
 09/23/2019     130 ENDORSED ORDER: On August 23, 2019, Defendant Christopher
                    Frankel filed a Motion to Strike Plaintiffs' Expert Witness (Doc. # 117).
                    The time to respond has passed, and no response has been filed.
                    Accordingly, the Court treats the motion as unopposed, and the motion is
                    granted. See Local Rule 3.01(b). Signed by Judge Virginia M. Hernandez
                    Covington on 9/23/2019. (SGM) (Entered: 09/23/2019)
 09/23/2019     131 RESPONSE in Opposition re 114 MOTION for partial summary judgment
                    filed by Christopher Frankel. (Attachments: # 1 Exhibit)(Holder, Harold)
                    (Entered: 09/23/2019)
 10/04/2019     132 REPLY to Response to Motion re 114 MOTION for partial summary judgment
                    filed by Alpine Securities Corporation, Scottsdale Capital Advisors
                    Corporation, The Hurry Family Revocable Trust. (Attachments: # 1 Plaintiff's
                    Reply to Frankel's Response to Plaintiffs' Material Facts)(Susman, Jordan)
                    (Entered: 10/04/2019)
 10/04/2019     133 NOTICE to the Courts to take judicial notice regarding Administrative
                    Proceeding by Alpine Securities Corporation, Scottsdale Capital Advisors
                    Corporation, The Hurry Family Revocable Trust. (Susman, Jordan) (Entered:
                    10/04/2019)



                                    PACER Service Center
                                       Transaction Receipt
                                         10/09/2019 13:26:22




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1                   10/9/2019
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 23 of 23
           Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 26 of 31


                    PACER        jchou353:4366446:4362501 Client
                    Login:                                Code:
                                                                      8:18-cv-
                                                          Search
                    Description: Docket Report                        02869-VMC-
                                                          Criteria:
                                                                      CPT
                    Billable
                                 18                       Cost:       1.80
                    Pages:




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?104344299384284-L_1_0-1            10/9/2019
Case 3:19-mc-00114-CSH Document 5-2 Filed 10/10/19 Page 27 of 31




   EXHIBIT B
       Case
        Ý¿-»3:19-mc-00114-CSH
             íæïêó³½óððïçêóÎÒÝ Document
                                Ü±½«³»²¬5-2
                                          ïì Filed
                                              Ú·´»¼10/10/19
                                                    ïîñðéñïê Page
                                                              Ð¿¹»28 of ì31
                                                                   ï ±º



                         ËÒ×ÌÛÜ ÍÌßÌÛÍ Ü×ÍÌÎ×ÝÌ ÝÑËÎÌ
                           Ü×ÍÌÎ×ÝÌ ÑÚ ÝÑÒÒÛÝÌ×ÝËÌ

ÖßÍÑÒ ÞÎÑÉÒô                           æ
                                       æ
        Ð´¿·²¬·ººô                     æ
                                       æ
        ªò                             æ    ÝßÍÛ ÒÑò    íæïê³½ïçêøÎÒÝ÷
                                       æ
ÔÑÉÛùÍ ÝÑÓÐßÒ×ÛÍ ×ÒÝòô                 æ
                                       æ
        Ü»º»²¼¿²¬ò                     æ


                                 ÎËÔ×ÒÙ ßÒÜ ÑÎÜÛÎ

        Ð»²¼·²¹ ¾»º±®» ¬¸» ½±«®¬ ·- ¬¸» °´¿·²¬·ºº Ö¿-±² Þ®±©²ù- ³±¬·±²

¬± ½±³°»´ ²±²°¿®¬§ Ò±ª·¬»¨ Û²¬»®°®·-» Í±´«¬·±²-ô ×²½ò øþÒ±ª·¬»¨þ÷

©·¬¸ ¿ -«¾°±»²¿ ¼«½»- ¬»½«³ °«®-«¿²¬ ¬± Ú»¼òÎòÝ·ªòÐò ìëø¼÷òï øÜ±½ò

ýïò÷        Ú±® ¬¸» ®»¿-±²- ¬¸¿¬ º±´´±©ô ¬¸» ³±¬·±² ·- ¼»²·»¼ò

        Ì¸» -«¾°±»²¿ ·- ®»´¿¬»¼ ¬± ¿² «²¼»®´§·²¹ ½·ª·´ ¿½¬·±² °»²¼·²¹

·² ¬¸» Ë²·¬»¼ Í¬¿¬»- Ü·-¬®·½¬ Ý±«®¬ º±® ¬¸» É»-¬»®² Ü·-¬®·½¬ ±º

Ò±®¬¸        Ý¿®±´·²¿ô   Þ®±©²    ªò   Ô±©»ù-   Ý±-ò   ×²½òô    Ò±ò    ëæïí½ªéç

øÉòÜòÒòÝò÷òî       Ì¸» -«¾°±»²¿ ©¿- ·--«»¼ º®±³ ¬¸» É»-¬»®² Ü·-¬®·½¬ ±º

Ò±®¬¸ Ý¿®±´·²¿ ¿- ®»¯«·®»¼ ¾§ Ú»¼òÎòÝ·ªòÐò ìëø¿÷øî÷ øþÅ¿Ã -«¾°±»²¿

³«-¬ ·--«» º®±³ ¬¸» ½±«®¬ ©¸»®» ¬¸» ¿½¬·±² ·- °»²¼·²¹òþ÷ Ì¸»

-«¾°±»²¿ ®»¯«·®»¼ Ò±ª·¬»¨ ¬± °®±¼«½» ¬¸» ®»¯«»-¬»¼ ¼±½«³»²¬- ·²

ß¬´¿²¬¿ô Ù»±®¹·¿ ±® ·² ¬¸» ¿´¬»®²¿¬·ª»ô ·² Ò»©°±®¬ Ò»©-ô Ê·®¹·²·¿ò

Í»» Ü±½ò ýïô Û¨ò ïò        Ì¸» Ü·-¬®·½¬ ±º Ý±²²»½¬·½«¬ ·- ²±¬ ³»²¬·±²»¼


        ï
      ËòÍò Ü·-¬®·½¬ Ö«¼¹» Î±¾»®¬ Òò Ý¸¿¬·¹²§ ®»º»®®»¼ ¬¸» ³±¬·±² ¬±
¬¸» «²¼»®-·¹²»¼ò øÜ±½ò ýíò÷
        î
      ×² ¬¸» «²¼»®´§·²¹ ½¿-»ô ¬¸» °´¿·²¬·ººô Ö¿-±² Þ®±©²ô ¾®·²¹-
·²¼·ª·¼«¿´ ¿²¼ °«¬¿¬·ª» ½´¿-- ½´¿·³- ¿¹¿·²-¬ Ú·®-¬ ß¼ª¿²¬¿¹»
Þ¿½µ¹®±«²¼ Í»®ª·½» ¿´´»¹·²¹ ª·±´¿¬·±²- ±º ¬¸» Ú¿·® Ý®»¼·¬ Î»°±®¬·²¹
ß½¬ò
       Case
        Ý¿-»3:19-mc-00114-CSH
             íæïêó³½óððïçêóÎÒÝ Document
                                Ü±½«³»²¬5-2
                                          ïì Filed
                                              Ú·´»¼10/10/19
                                                    ïîñðéñïê Page
                                                              Ð¿¹»29 of ì31
                                                                   î ±º



·² ¬¸» -«¾°±»²¿ò

       Î«´» ìë °®±ª·¼»- þÅ©Ã¸»®» ¬¸» ½±³³¿²¼»¼ °¿®¬§ ±¾¶»½¬- ¬± ¿

-«¾°±»²¿ ¼«½»- ¬»½«³ôþ ¬¸» þ-»®ª·²¹ °¿®¬§ ³¿§ ³±ª» ¬¸» ½±«®¬ º±®

¬¸» ¼·-¬®·½¬ ©¸»®» ½±³°´·¿²½» ·- ®»¯«·®»¼ º±® ¿² ±®¼»® ½±³°»´´·²¹

°®±¼«½¬·±² ±® ·²-°»½¬·±²òþ Ú»¼òÎòÝ·ªòÐò ìëø¼÷øî÷øÞ÷ø·÷òí þÎ«´» ìë

-°»½·º·»- ¬¸¿¬ ¿ ³±¬·±² ¬± ½±³°»´ ³«-¬ ¾» ¾®±«¹¸¬ ·² ù¬¸» ½±«®¬ º±®

¬¸» ¼·-¬®·½¬ ©¸»®» ½±³°´·¿²½» ·- ®»¯«·®»¼òùþ                  ÖÓÝ Î»-¬ò Ø±´¼·²¹-ô

ÔÔÝ ªò Ð»ª·¼¿ô Ò±ò ïì Ý×Êò êïëéøÉÚÕ÷øÊÓÍ÷ô îðïë ÉÔ îîìðìçîô ¿¬ öí

øÛòÜòÒòÇò Ó¿§ ïîô îðïë÷ò Ø±©»ª»®ô ¿- Ò±ª·¬»¨ ½±®®»½¬´§ °±·²¬- ±«¬ô

¬¸» Ü·-¬®·½¬ ±º Ý±²²»½¬·½«¬ô ©¸»®» ¬¸» °´¿·²¬·ºº º·´»¼ ¬¸» ·²-¬¿²¬

³±¬·±² ¬± ½±³°»´ô ·- ²±¬ þ¬¸» ¼·-¬®·½¬ ©¸»®» ½±³°´·¿²½» ·- ®»¯«·®»¼

ò ò ò òþ     Ú»¼òÎòÝ·ªòÐò ìëø¼÷øî÷øÞ÷ø·÷ò

       Ì¸» °´¿·²¬·ººù- ³±¬·±² ¬± ½±³°»´ ·- ¼»²·»¼ò Í»»ô »ò¹òô Ù®»»²»

ªò    Ð¿®¿³±«²¬       Ð·½¬«®»-    Ý±®°òô     Ò±ò     ïìÝÊïðììøÖÍ÷øÍ×Ô÷ô    îðïê   ÉÔ

ìíçèìíîô ¿¬ öî øÛòÜòÒòÇò Ö«´§ îîô îðïê÷ ø¼»²§·²¹ ³±¬·±² ¬± ½±³°»´

¿    ²±²°¿®¬§    ¬±    ½±³°´§    ©·¬¸   -«¾°±»²¿       þÅ¾Ã»½¿«-»    ½±³°´·¿²½»   ·-

®»¯«·®»¼ ·² Ó¿²¸¿¬¬¿² Å¿²¼ ¬¸»®»º±®»Ãô ¬¸·- ³±¬·±² ·- °®±°»®´§

¾®±«¹¸¬ ·² ¬¸» Í±«¬¸»®² Ü·-¬®·½¬ ±º Ò»© Ç±®µô ¿²¼ ²±¬ ·² ¬¸·-

Ý±«®¬òþ÷å       ÖÓÝ    Î»-¬ò     Ø±´¼·²¹-ô     ÔÔÝ    ªò   Ð»ª·¼¿ô   Ò±ò   ïì   Ý×Êò



       í
      Ð«®-«¿²¬ ¬± ¬¸» îðïí ¿³»²¼³»²¬- ¬± Î«´» ìëô ¬¸» ½±«®¬ ©¸»®»
½±³°´·¿²½» ·- ®»¯«·®»¼ þ³¿§ ¬®¿²-º»® ¿ ³±¬·±² ò ò ò ¬± ¬¸» ·--«·²¹
½±«®¬ ·º ¬¸» °»®-±² -«¾¶»½¬ ¬± ¬¸» -«¾°±»²¿ ½±²-»²¬- ±® ·º ¬¸»
½±«®¬ º·²¼- »¨½»°¬·±²¿´ ½·®½«³-¬¿²½»-òþ Ú»¼òÎòÝ·ªòÐò ìëøº÷ò
Ø±©»ª»®ô þ¬¸» ³±¬·±² ³«-¬ ¾» º·´»¼ ·² ¬¸» º·®-¬ ·²-¬¿²½» ©·¬¸ ¬¸»
½±«®¬ ·² ¬¸» ¼·-¬®·½¬ ©¸»®» ½±³°´·¿²½» ·- ®»¯«·®»¼òþ Ü·¿³±²¼
Ý±²-±®¬·«³ô ×²½ò ªò Ó¿²±±µ·¿²ô Ò±ò ìæïêóÝÊóðððçìô îðïê ÉÔ êèðìèêëô
¿¬ öï øÛòÜò Ì»¨ò Ò±ªò ïéô îðïê÷ò

                                           î
      Case
       Ý¿-»3:19-mc-00114-CSH
            íæïêó³½óððïçêóÎÒÝ Document
                               Ü±½«³»²¬5-2
                                         ïì Filed
                                             Ú·´»¼10/10/19
                                                   ïîñðéñïê Page
                                                             Ð¿¹»30 of ì31
                                                                  í ±º



êïëéøÉÚÕ÷øÊÓÍ÷ô         îðïë    ÉÔ    îîìðìçîô       ¿¬     öë      øÛòÜòÒòÇò       Ó¿§       ïîô

îðïë÷ø¼»²§·²¹ °´¿·²¬·ºº-ù ³±¬·±² ¬± ½±³°»´ ½±³°´·¿²½» ©·¬¸ -«¾°±»²¿

©¸·½¸    ½±³³¿²¼»¼      ²±²°¿®¬§      ¬±     °®±¼«½»      ¼±½«³»²¬-        ¿¬    °´¿·²¬·ºº-ù

½±«²-»´ù- ±ºº·½» ´±½¿¬»¼ ·² ¬¸» Í±«¬¸»®² Ü·-¬®·½¬ ±º Ò»© Ç±®µ÷å

Ö±¸²-±² ªò Í·³³±²-ô Ò±ò ïæïíÝÊîðëóØÍÑóÎØÉô îðïë ÉÔ îïëëéïìô ¿¬ öî

øÍòÜò Ó·--ò Ó¿§ éô îðïë÷ø¼»²§·²¹ °´¿·²¬·ººù- ³±¬·±² ¬± ½±³°»´

¾»½¿«-» þÐ´¿·²¬·ºº ·- ¿¬¬»³°¬·²¹ ¬± »²º±®½» ¬¸» -«¾°±»²¿ ·² ¬¸»

©®±²¹ ½±«®¬ò ×¬ ·- ²±¬ ¼·-°«¬»¼ ¬¸¿¬ ½±³°´·¿²½» ·- ®»¯«·®»¼ ·² ¬¸»

-¬¿¬» ±º É¿-¸·²¹¬±²ò ß½½±®¼·²¹´§ô Ð´¿·²¬·ºº -¸±«´¼ ¸¿ª» -±«¹¸¬ ¬±

½±³°»´      °®±¼«½¬·±²         ·²     É¿-¸·²¹¬±²          ¿-        ®»¯«·®»¼       ¾§        Î«´»

ìëø¼÷øî÷øÞ÷ø·÷òþ÷å Ì®±ª»® Ù®°òô ×²½ò ªò Ü»¼·½¿¬»¼ Ó·½®±- ËÍßô Ò±ò

îæïíÝÊïðìéøÉÝÞ÷ô îðïë ÉÔ ïïïïéðèíô ¿¬ öî øÛòÜò Ì»¨ò Ó¿®ò îéô

îðïë÷ø¼»²§·²¹         ³±¬·±²   ¬±    ½±³°»´       ©¸»®»    -«¾°±»²¿        ¼·®»½¬»¼       þ¬¸¿¬

½±³°´·¿²½» ·- ¬± ¬¿µ» °´¿½» ¿¬ ¿ ´±½¿¬·±² ©·¬¸·² ¬¸» Í±«¬¸»®²

Ü·-¬®·½¬ ±º Ú´±®·¼¿ò ×¬ ·- ¬¸»®»º±®» ¬¸¿¬ ½±«®¬ô ²±¬ ¬¸·- ±²»ô ¬¸¿¬

·- ¿«¬¸±®·¦»¼ ¬± ¿¼¼®»-- Å¬¸»Ã ³±¬·±²òþ÷å Í·³³±²- ªò Ú»®ª»²¬

Û´»½¬®·½¿´ Ý±®°òô Ò±ò ïì Ý·ªò ïèðìøßÎÎ÷øÓÜÙ÷ô îðïì ÉÔ ìîèëéêî

øÛòÜòÒòÇò       ß«¹ò     îçô    îðïì÷ø-¬¿¬·²¹             ¬¸¿¬      þ¬¸»        ½±«®¬     ´¿½µ-

¶«®·-¼·½¬·±²þ ¬± ¿¼¼®»-- °´¿·²¬·ºº-ù ³±¬·±² ¬± ½±³°»´ ¿ ²±²°¿®¬§ ¬±

½±³°´§    ©·¬¸    ¿    -«¾°±»²¿      ©¸»®»    ½±³°´·¿²½»         ©¿-   ®»¯«·®»¼         ·²    ¬¸»

Í±«¬¸»®² Ü·-¬®·½¬ ±º Ò»© Ç±®µ÷å Í¸¿© Ù®°òô ×²½ò ªò Æ«®·½¸ ß³ò ×²-ò

Ý±òô Ò±ò Ý×Êòßò ïîóîëéóÖÖÞô îðïì ÉÔ îðìîììô ¿¬ öî øÓòÜò Ô¿ò Ö¿²ò

ïéô     îðïì÷    ø¼»²§·²¹      ¼»º»²¼¿²¬ù-         ³±¬·±²      ¬±    ½±³°»´       ²±²°¿®¬§ù-

½±³°´·¿²½» ©·¬¸ ¿ -«¾°±»²¿ ©¸»®» ¬¸» °´¿½» ±º ½±³°´·¿²½» º±® ¬¸»


                                              í
     Case
      Ý¿-»3:19-mc-00114-CSH
           íæïêó³½óððïçêóÎÒÝ Document
                              Ü±½«³»²¬5-2
                                        ïì Filed
                                            Ú·´»¼10/10/19
                                                  ïîñðéñïê Page
                                                            Ð¿¹»31 of ì31
                                                                 ì ±º



-«¾°±»²¿- ©¿- ·² ¿ ¼·-¬®·½¬ ±¬¸»® ¬¸¿² ©¸»®» ¬¸» ³±¬·±² ©¿- º·´»¼÷ò

     Ì¸·-   ·-   ²±¬    ¿     ®»½±³³»²¼»¼     ®«´·²¹ô     ¾«¬   ¿   ®«´·²¹   ±²   ¿

²±²ó¼·-°±-·¬·ª»       ³±¬·±²ô    ¬¸»     -¬¿²¼¿®¼   ±º    ®»ª·»©    ±º   ©¸·½¸    ·-

-°»½·º·»¼ ·² îè ËòÍòÝò y êíêå Ú»¼òÎòÝ·ªòÐò êø¿÷ô êø¼÷ ú éîå ¿²¼

Î«´» éîòî ±º ¬¸» Ô±½¿´ Î«´»- º±® Ë²·¬»¼ Í¬¿¬»- Ó¿¹·-¬®¿¬» Ö«¼¹»-ò

ß- -«½¸ô ·¬ ·- ¿² ±®¼»® ±º ¬¸» Ý±«®¬ «²´»-- ®»ª»®-»¼ ±® ³±¼·º·»¼ ¾§

¬¸» Ü·-¬®·½¬ Ö«¼¹» «°±² ¬·³»´§ ³¿¼» ±¾¶»½¬·±²ò

     Í»» îè ËòÍòÝò y êíêø¾÷ø©®·¬¬»² ±¾¶»½¬·±²- ¬± ®«´·²¹ ³«-¬ ¾»

º·´»¼ ©·¬¸·² º±«®¬»»² ½¿´»²¼¿® ¼¿§- ¿º¬»® -»®ª·½» ±º -¿³»÷å Ú»¼ò Îò

Ý·ªò Ðò êø¿÷ ú éîå Î«´» éîòî ±º ¬¸» Ô±½¿´ Î«´»- º±® Ë²·¬»¼ Í¬¿¬»-

Ó¿¹·-¬®¿¬» Ö«¼¹»-ô Ë²·¬»¼ Í¬¿¬»- Ü·-¬®·½¬ Ý±«®¬ º±® ¬¸» Ü·-¬®·½¬ ±º

Ý±²²»½¬·½«¬å Í³¿´´ ªò Í»½®»¬¿®§ô ØúØÍô èçî Úòî¼ò ïëô ïê øî¼ Ý·®ò

ïçèç÷øº¿·´«®»    ¬±    º·´»     ¬·³»´§    ±¾¶»½¬·±²      ¬±   Ó¿¹·-¬®¿¬»   Ö«¼¹»ù-

®»½±³³»²¼»¼ ®«´·²¹ ©·´´ °®»½´«¼» º«®¬¸»® ¿°°»¿´ ¬± Í»½±²¼ Ý·®½«·¬÷ò

     Ü¿¬»¼ ¬¸·- é¬¸ ¼¿§ ±º Ü»½»³¾»®ô îðïê ¿¬ Ø¿®¬º±®¼ô Ý±²²»½¬·½«¬ò



                                       ÁÁÁÁÁÁÁÁÁñ-ñÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ
                                       Ü±²²¿ Úò Ó¿®¬·²»¦
                                       Ë²·¬»¼ Í¬¿¬»- Ó¿¹·-¬®¿¬» Ö«¼¹»




                                          ì
